DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/6/22 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/26/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
As to the amended claims and remarks filed on 5/18/22, the previous 112f interpretations have been removed.
Based on applicants remarks, the previous 112a rejection remains.
Regarding the claim amendments, the previous 112b rejections are withdrawn. However, new 112b rejections are also entered to address the claim amendments.
As to the amended claims and remarks, the previous prior art rejection has been modified to address the claim amendments (see below).
Claim Status
Claims 1-9 and 11 are pending.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “a container suction member removably attached to the sample container holding unit” in lines 4-5 does not have antecedent support in the specification.  No new matter may be entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to recite “a container suction member removably attached to the sample container holding unit” in lines 4-5.   Support for the newly added limitation of the instant claims was not found by the examiner in the original disclosure.  Specifically, the term “removably attached” is nowhere to be found in the disclosure.  Additionally, the specification appears to describe the container holding unit as including the suction member (see [96] of the instant specification, and further evidenced on page 12 of applicants remarks), so there is no support for the suction member being separate entity from the container holding unit.  The specification does not support the container holding unit and the suction member being separate removable structures since the suction member is part of the container holding unit.   Thus, the limitation “a container suction member removably attached to the sample container holding unit” is considered new matter.  Claims 2-9 and 11 are rejected based on further claim dependency.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 1, it is unclear what the relationship and structure of the sample container holding unit and container suction member are defined by as recited in lines 4-5. It is unclear how the  container holding unit can be removable with respect to the suction member if the suction member is part of the container holding unit (i.e. how can the container holding unit be removable with respect to itself?).  Specifically, applicants recite that the sample container holding unit has a container suction member. Therefore, applicants have defined the only structure of the sample container holding unit as being a container suction member. However, applicants then state that the container suction member is removably attached to the sample container holding unit.  It is unclear how the container suction member (the only part of the sample container holding unit) is removable from itself (the sample container holding unit).  Because a unit and member are just generic structures, then it is unclear what structures define and differentiate the sample container holding unit from the container suction member.
As to line 9 of claim 1, “the negative pressure applied to the container suction member from the negative pressure supply unit” has not been previously recited. Therefore, this limitation has insufficient antecedent basis and is unclear.  Applicants have not clearly correlated or recited the negative pressure supply unit to the container suction member in the instant limitations. The examiner notes that the previous claims (and current deletions) provide antecedent support, but this language was removed from the claims.
Claims 2-9 and 11 are rejected based on further claim dependency.
Regarding claim 11, it is unclear what applicants are intending to describe.  Specifically, applicants discuss the state in claim 1 in the last clause.  However, claim 11 appears to change and broaden the interpretation of what the state is defined by since it includes a deterioration and not just a shape mismatch.  Therefore, it is unclear whether applicants are attempting to add an additional state or not. It is also unclear whether a deterioration alone would now satisfy the state as recited in claim 11.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lapham et al (US 20170190056; hereinafter “Lapham”; already of record) in view of Seto et al (US 20020044892; hereinafter “Seto”; already of record).
As to claim 1, Lapham teaches a sample container suctioning and holding device (Lapham; Figs. 2-8) comprising: 
a negative pressure supply unit configured to supply negative pressure (Lapham teaches a vacuum source applied through tubing 13; Fig. 4-8 [73, 75]); 
a sample container holding unit (As best understood, Lapham teaches the region of space encompassing 10, 13, and 17 as the container holding unit; Fig. 5-7.) having a container suction member removably attached to the sample container holding unit, and configured to hold a sample container (As best understood, Lapham teaches that the adapter 21 as the container suction member which can be changed; [57].  Further, Lapham teaches portion 21 and the portion of 5 as the suction member which appears to screw onto 10 and 17, thereby being removable; Fig. 5-7 [73-77]); 
a pressure sensor configured to measure a magnitude of the negative pressure applied to the container suction member from the negative pressure supply unit (Lapham teaches determining using a tube sensor whether or not the tube is picked, where the tube sensor monitors pressure and present error messages if pressure signals show that the tube is not picked up; [25, 50, 59, 73]); 
a control unit configured to perform control to determine a state of the container suction member based on the pressure sensor information corresponding to the contact surface of the container suction member, which contacts an upper surface of a lid portion, based on the negative pressure applied to the container suction member, which is measured by the pressure sensor (Lapham teaches a control; Fig. 18, [50, 104].  The negative pressure applied to the suction member 21/5 contacts the tube lid to pick up the tube, where the tubes used can be seen in figure 9.  Lapham teaches determining using a tube sensor whether or not the tube is picked, where the tube sensor monitors pressure and presents error messages if pressure signals show that the tube is not picked up; [25, 50, 59, 73]. Lapham teaches that the adapters are known; [57]. Additionally, the examiner believes that some type of threshold would be required in order for the sensor to make a determination of whether or not the tube was suctioned. Therefore, Lapham teaches the determination of the state of whether the container is held or not based on the pressure values); 
where the container suction member is configured to suction the lid portion which is provided on the sample container (Lapham teaches that suction member 21 is capable of suctioning lids/tubes; [74].  The examiner notes that the sample container, and the lid portion are not positively recited in the claims as part of the suctioning and holding device, and therefore the limitations towards these features are related to function/intended use); and
wherein the control unit is configured to determine at least whether a shape of the contact surface of the container suction member is mismatched with respect to a shape of the upper surface of the lid portion as the state of the container suction member (Lapham teaches determining using a tube sensor whether or not the tube is picked, where the tube sensor monitors pressure and presents error messages if pressure signals show that the tube is not picked up, where a deterioration/decrease in sealing would be interpreted by the tube not being picked up; [25, 50, 59, 73].  The examiner believes that the determination whether the container was picked based on pressure would mean that the suction member was mismatched in shape due to a pressure variation, or that the pressure suction portions were deteriorated. Further, the detection of the container not being picked up based on pressure could also mean that the suction member and lid of the tube are not properly aligned/mismatched in shape. Additionally, the examiner notes that Lapham uses a pressure sensor to make a determination based on pressure values, and what those pressure values are indicative of, such as shape mismatch, are a result of pressure differences, and therefore the determination of the pressure difference is enough to satisfy the limitations of the claim).  
Note: The instant Claims contain a large amount of functional language (ex: “configured to…”, etc…).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
Lapham does not specifically teach the controller determining the state based on a threshold pressure value corresponding to a size of the contact surface of the container suction member, and magnitude of the negative pressure value. Also, if it is deemed that Lapham does not teach the control unit is configured to determine at least whether a shape of the contact surface of the container suction member is mismatched with respect to a shape of the upper surface of the lid portion as the state of the container suction member, then the following rejection also applies.  However, Seto teaches the analogous art of a suction member (Seto teaches suction member 70; Fig. 7 [42]) with a controller which determines the state based on a threshold pressure value corresponding to a size of the contact surface of the container suction member, and magnitude of the negative pressure value, and which determines at least whether a shape of the contact surface of the container suction member is mismatched with respect to a shape of the upper surface of the lid portion as the state of the container suction member (Seto teaches storing pressure patterns and pressure detection over time which compares the pressure magnitude to thresholds and indicates if there is a problem with the pressure and alerts a user; Figs. 1, 7-8 [55, 62-66, 69-82].  Seto teaches that the suction member can deteriorate or be abnormal; Fig. 8B-8C [62-63, 72-74, 77-78, 82]. Seto also teaches that the pressure can be abnormal due to pressure mismatch because the container suction member is not properly matched; Figs. 8C-8D [63-64, 74-75, 77-78, 82].  Therefore, because Seto determines the state based on comparison of the magnitude to the threshold pressure, then the threshold pressure can correspond to anything including a size of the contact surface of the suction member. Seto also teaches the pressure change enables other states to be determined as well; [78]. The examiner believes that the determination whether the suction was normal or abnormal based on pressure would mean that the suction member was mismatched in shape due to a pressure variation. Further, the determination of an abnormality based on pressure could also mean that the suction member and object are not properly aligned/mismatched in shape. Additionally, the examiner notes that Seto makes a determination of abnormality based on pressure values, and what those pressure values are indicative of, such as shape mismatch, are a result of pressure differences, and therefore the determination of the pressure difference is enough to satisfy the limitations of the claim). It would have been obvious to have modified the control which determines the state based on whether suction is proper or not based on the pressure of Lapham by comparing the detected pressures to a threshold as in Seto because Seto teaches that comparing the pressure data to a threshold enables the determination of the type of abnormality such that the user can be alerted to the abnormality and that the abnormality can be quickly corrected (Seto; [13, 14, 25, 63, 64, 73, 74, 76, 82]) and because this provides an advantage since it is difficult for the operator to constantly check the states of the suction device (Seto; [54]).
As to claim 2, modified Lapham teaches the sample container suctioning and holding device as recited in claim 1, wherein the control unit is configured to perform control to determine whether a deterioration which has caused a decrease of the degree of sealing of the container suction member to the lid portion based on the magnitude of the negative pressure (As best understood, Lapham teaches determining using a tube sensor whether or not the tube is picked, where the tube sensor monitors pressure and present error messages if pressure signals show that the tube is not picked up, where a deterioration/decrease in sealing would be interpreted by the tube not being picked up; [25, 50, 59, 73].  The examiner believes that the determination whether the container was picked based on pressure would mean that the suction member was mismatched due to a pressure variation, or that the pressure suction portions were deteriorated. Further, the detection of the container not being picked up based on pressure could also mean that the suction member and lid of the tube are not properly aligned/mismatched in shape. Further, the modification of Lapham with Seto is discussed in claim 1 above, where Seto also teaches that the determination is made that pressures are mismatched because the container suction member is not properly matched; [63-64, 74-75, 77-78, 82]. See also claim 1 above).  
As to claim 3, modified Lapham teaches the sample container suctioning and holding device as recited in claim 2, further comprising: a storage unit configured to store a detection result of the magnitude of the negative pressure measured by the pressure sensor (Lapham teaches memory as part of the controller; [104]), wherein the control unit is configured to perform control to determine whether the deterioration which has caused the decrease of the degree of sealing of the container suction member to the lid portion has occurred or the shape of the contact surface of the container suction member is mismatched with respect to a shape of the upper surface of the lid portion, based on time series detection results of the negative pressure (Lapham teaches determining whether the tube is picked or not, where if it was not picked then the degree of sealing has deteriorated.  Further, the modification of the determination of the suction state of Lapham by comparing detected pressures to a pressure threshold of Seto have already been discussed above. Seto teaches storing pressure patterns over time and pressure detection over time which indicates if there is a problem with the pressure and alerts a user; Figs. 1, 7-8 [55, 62-66, 69-82].  Seto teaches that the suction member can deteriorate or be abnormal; Fig. 8B-8C [62-63, 72-74, 77-78, 82]. Seto also teaches that the pressure can be abnormal due to pressure mismatch; Figs. 8C-8D [63-64, 74-75, 77-78, 82]. See also claim 1 above). 
As to claim 4, modified Lapham teaches the sample container suctioning and holding device as recited in claim 3, the threshold pressure value includes a first threshold pressure value, and a second threshold pressure value smaller than the first threshold pressure value, the magnitude of the negative pressure is in any one of a first negative pressure range in which the magnitude of the negative pressure is larger than the first threshold pressure value, a second negative pressure range in which the magnitude of the negative pressure is equal to or smaller than the first threshold pressure value and larger than the second threshold pressure value, and a third negative pressure range in which the magnitude of the negative pressure smaller than the second threshold pressure value, wherein the control unit is configured to perform control to determine that the container suction member has deteriorated in case the magnitude of the negative pressure supplied from the negative pressure supply unit has changed from the first negative pressure range to the third negative pressure range via a second negative pressure range (The modification of the control which determines whether suction is proper or not based on the pressure of Lapham to use pressure thresholds to determine the type of abnormality based on the time series pressure data as in Seto has already been discussed in claims 1/3 above.  Seto teaches that the pressure in Figure 8D from time t1 to t2 moves from a first range above threshold PB (first threshold) through a second range between thresholds PB and PA (second threshold) and to a third range at t2 below PA; [64, 75, 76].  This pressure deviation is determined as an abnormality.  Additionally, Seto teaches the deterioration detected when the pressure in Figure 8C goes below the first threshold as the line from t0 to t1 and then moves down to below second threshold PB at time t2; [63, 74]).
As to claim 5, modified Lapham teaches the sample container suctioning and holding device as recited in claim 3, the threshold pressure value includes a first threshold pressure value, and a second threshold pressure value smaller than the first threshold pressure value, the magnitude of the negative pressure is in any one of a first negative pressure range in which the magnitude of the negative pressure is larger than the first threshold pressure value, a second negative pressure range in which the magnitude of the negative pressure is equal to or smaller than the first threshold pressure value and larger than the second threshold pressure value, and a third negative pressure range in which the magnitude of the negative pressure smaller than the second threshold pressure value, wherein the control unit is configured to perform control to determine that the shape of the contact surface is mismatched with respect to the shape of the upper surface of the lid portion in case the magnitude of the negative pressure supplied from the negative pressure supply unit has become the second negative pressure range without having become the first negative pressure range (The modification of the control which determines whether suction is proper or not based on the pressure of Lapham to use pressure thresholds to determine the type of abnormality based on the time series pressure data as in Seto has already been discussed in claims 1/3 above.  Seto teaches in Figure 8C that the pressure after t2 is not above PB (first threshold) thereby not becoming the first range and is above PA (second threshold) to be in the second range at t3; [63, 74].  This pressure deviation is determined as an abnormality or mismatch.  Additionally, Seto teaches that the pressure in Figure 8D from time t2 to time t3 does not move above threshold PB (first threshold) and is greater than PA (second threshold); [64, 75, 76]).
As to claim 6, modified Lapham teaches the sample container suctioning and holding device as recited in claim 4, further comprising: a notification unit configured to notify that the magnitude of the negative pressure is which of the first negative pressure range, the second negative pressure range, and the third negative pressure range (Lapham teaches the notification of the tube state based on the sensed pressure; [59].  Further, the modification of the control which determines whether suction is proper or not based on the pressure of Lapham to determine the type of abnormality based on the time series pressure data as in Seto has already been discussed in claims 3/4 above.  Seto teaches a display notification to alert an operator of the various pressure states; [57, 63-65, 72-77, 83] Figs. 8A-8D). 
As to claim 7, modified Lapham teaches the sample container suctioning and holding device as recited in claim 1, further comprising: a processor configured to determine whether the sample container holding unit is holding the sample container based on the magnitude of the negative pressure supplied from the negative pressure supply unit to the sample container holding unit and measured by the pressure sensor (Lapham teaches determining using a tube sensor whether or not the tube is picked, where the tube sensor monitors pressure and present error messages if pressure signals show that the tube is not picked up; [25, 50, 59, 73]. See also claim 1 above).  
As to claim 11, modified Lapham teaches the sample container suctioning and holding device as recited in claim 1, wherein, as the state of the container suction member, the control unit is configured to perform control to determine that a deterioration has occurred due to a decrease of the degree of sealing of the container suction member to the lid portion of the container suction member, or that the shape of the contact surface of the container suction member is mismatched with respect to the shape of the upper surface of the lid portion, based on time series detection results of the magnitude of the negative pressure when a transfer operation is performed multiple times ((Lapham teaches determining using a tube sensor whether or not the tube is picked, where the tube sensor monitors pressure and present error messages if pressure signals show that the tube is not picked up, where a deterioration/decrease in sealing would be interpreted by the tube not being picked up; [25, 50, 59, 73].  The examiner believes that the determination whether the container was picked based on pressure would mean that the suction member was mismatched in shape due to a pressure variation, or that the pressure suction portions were deteriorated. Further, the detection of the container not being picked up based on pressure could also mean that the suction member and lid of the tube are not properly aligned/mismatched in shape. Further, the modification of the determination of the suction state of Lapham by comparing detected pressures to a pressure threshold of Seto have already been discussed above. Seto teaches storing pressure patterns over time and pressure detection over time which indicates if there is a problem with the pressure and alerts a user; Figs. 1, 7-8 [55, 62-66, 69-82].  Seto teaches that the suction member can deteriorate or be abnormal; Fig. 8B-8C [62-63, 72-74, 77-78, 82]. Seto also teaches that the determination is made that pressures are mismatched because the container suction member is not properly matched; Figs. 8C-8D [63-64, 74-75, 77-78, 82]. See also clailm 1).
“When” a transfer operation is performed multiple times does not necessarily have to occur since it is a conditional statement, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04). Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. Thus, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. (See § MPEP 2111.04). The PTAB has determined that analysis of the claimed method as a whole requires giving the claim its broadest reasonable interpretation, where “if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed”. Therefore evidence of the obviousness of all contingent method steps is not required to be performed under a broadest reasonable interpretation of the claim; however, in the case of system claims, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations to render the claimed system obvious. See Ex parte Schulhauser, PTAB Appeal No. 2013-007847 (April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lapham in view of Seto in view of Silbert, R (US 20170052205; hereinafter “Silbert”; already of record).
As to claim 8, modified Lapham teaches the sample container suctioning and holding device as recited in claim 1, further comprising: a horizontal direction moving mechanism including a holding portion that movably holds the sample container holding unit (Lapham teaches horizontal movement; [71]. The holding portion as the portion of the device that is connected to the container holding unit); and a vertical direction moving mechanism configured to independently move the sample container holding unit in a vertical direction (Lapham teaches vertical movement; [70]).
Lapham does not specifically teach a sample suction and discharge unit configured to suction a sample from the sample container and discharge the sample at a predetermined position; a horizontal direction moving mechanism configured to integrally move the sample container holding unit together with the sample suction and discharge unit in a horizontal direction; a first vertical direction moving mechanism including a first drive unit, and configured to move the sample container holding unit in a vertical direction; and a second vertical direction moving mechanism including a second drive unit, and configured to move the sample suction and discharge unit independently of the sample container holding unit in a vertical direction. However, Silbert teaches the analogous art of a sample transfer device (Silbert; Fig. 9, 14-15) with a sample suction and discharge unit configured to suction a sample from the sample container and discharge the sample at a predetermined position (Silbert teaches pipettor 406 to suctions samples from 102 and discharge to 101; [59, 64, 86, 87, 90] Fig. 9, 14-15, 16-17); a horizontal direction moving mechanism configured to integrally move the sample container holding unit together with the sample suction and discharge unit in a horizontal direction; a first vertical direction moving mechanism including a first drive unit, and configured to move the sample container holding unit in a vertical direction; and a second vertical direction moving mechanism including a second drive unit, and configured to move the sample suction and discharge unit independently of the sample container holding unit in a vertical direction (Silbert teaches that the holding unit 405 and pipettor 406 moving integrally in the horizontal direction while being independently movable in the vertical direction; [86], [84, 86-88, 99, 197], Fig. 9, 14-15, 16-17).  It would have been obvious to one of ordinary skill in the art to have modified the holding unit of Lapham to include a pipettor which moves with the holder in the horizontal direction and independently in the vertical direction as in Silbert because Silbert teaches that it is well-known to include a pipettor and holder together in order to enable gripping containers while also enabling sample processing by pipetting (Silbert; [59, 64, 86-88, 90]).  Alternatively, it would have been obvious to one of ordinary skill in the art to have used the holding unit of Lapham as the holder in Silbert that also includes a pipettor which moves with the holder in the horizontal direction and independently in the vertical direction as in Silbert because Silbert teaches that it is well-known to include a pipettor and holder together in order to enable gripping containers while also enabling sample processing by pipetting (Silbert; [59, 64, 86-88, 90]).
As to claim 9, modified Lapham teaches the sample container suctioning and holding device as recited in claim 8 (see above), further comprising: a preprocessing unit configured to perform preprocessing of which includes at least either heating the sample or stirring the sample, wherein the preprocessing unit is configured to perform preprocessing the sample of the sample container which moved from a sample container placement portion to the preprocessing unit by the horizontal direction moving mechanism and the first vertical direction moving mechanism, and wherein the sample suction and discharge unit is configured to suction the sample after the preprocessing and discharge the sample to a sample inlet port  (The modification of the holding unit of Lapham to include a pipettor as in Silbert has already been discussed in claim 8 above. Although functional, Silbert teaches that the gripper 405 moves containers 102 and 101 to preprocessing unit 107 from placement unit 103 where pipettor 406 can aspirate and dispense samples from 101/102; [88]. Lapham teaches heating and mixing; [85]. Silbert also teaches heating [91, 94, 96] and mixing [53, 65, 159, 183, 215]).

Other References Cited
	The prior art of made of record and not relied upon is considered pertinent to applicant's disclosure include;
	Cors et al (US 20200348323) teaches replacing the suction cup; [19]. 
	Kurimura et al (US 4807984) detects abnormal vacuum pressures, which can be due to shape/warp/flaw.

	
Response to Arguments
Applicant’s arguments, filed 5/18/22, towards the prior art have been considered but are moot because the arguments are towards the amended claims and not the current grounds of rejection.  However, because the examiner is relying on the same references used previously, the examiner has fully considered applicants arguments, but they are not persuasive. 

Applicants argue on pages 17-21 of their remarks that Lapham and Seto do not teach determining at least whether a shape of the contact surface of the container suction member is mismatched with respect to a shape of the upper surface of the lid portion as the state of the container suction member.  The examiner respectfully disagrees. Lapham teaches the control unit is configured to determine at least whether a shape of the contact surface of the container suction member is mismatched with respect to a shape of the upper surface of the lid portion as the state of the container suction member (Lapham teaches determining using a tube sensor whether or not the tube is picked, where the tube sensor monitors pressure and presents error messages if pressure signals show that the tube is not picked up, where a deterioration/decrease in sealing would be interpreted by the tube not being picked up; [25, 50, 59, 73].  The examiner believes that the determination whether the container was picked based on pressure would mean that the suction member was mismatched in shape due to a pressure variation, or that the pressure suction portions were deteriorated. Further, the detection of the container not being picked up based on pressure could also mean that the suction member and lid of the tube are not properly aligned/mismatched in shape. Additionally, the examiner notes that Lapham uses a pressure sensor to make a determination based on pressure values, and what those pressure values are indicative of, such as shape mismatch, are a result of pressure differences, and therefore the determination of the pressure difference is enough to satisfy the limitations of the claim).  Also, if it is deemed that Lapham does not teach the control unit is configured to determine at least whether a shape of the contact surface of the container suction member is mismatched with respect to a shape of the upper surface of the lid portion as the state of the container suction member, then the following rejection also applies.  However, Seto teaches the analogous art of a suction member (Seto teaches suction member 70; Fig. 7 [42]) with a controller which determines the state based on a threshold pressure value corresponding to a size of the contact surface of the container suction member, and magnitude of the negative pressure value, and which determines at least whether a shape of the contact surface of the container suction member is mismatched with respect to a shape of the upper surface of the lid portion as the state of the container suction member (Seto teaches storing pressure patterns and pressure detection over time which compares the pressure magnitude to thresholds and indicates if there is a problem with the pressure and alerts a user; Figs. 1, 7-8 [55, 62-66, 69-82].  Seto teaches that the suction member can deteriorate or be abnormal; Fig. 8B-8C [62-63, 72-74, 77-78, 82]. Seto also teaches that the pressure can be abnormal due to pressure mismatch because the container suction member is not properly matched; Figs. 8C-8D [63-64, 74-75, 77-78, 82].  Therefore, because Seto determines the state based on comparison of the magnitude to the threshold pressure, then the threshold pressure can correspond to anything including a size of the contact surface of the suction member. Seto also teaches the pressure change enables other states to be determined as well; [78]. The examiner believes that the determination whether the suction was normal or abnormal based on pressure would mean that the suction member was mismatched in shape due to a pressure variation. Further, the determination of an abnormality based on pressure could also mean that the suction member and object are not properly aligned/mismatched in shape. Additionally, the examiner notes that Seto makes a determination of abnormality based on pressure values, and what those pressure values are indicative of, such as shape mismatch, are a result of pressure differences, and therefore the determination of the pressure difference is enough to satisfy the limitations of the claim). It would have been obvious to have modified the control which determines the state based on whether suction is proper or not based on the pressure of Lapham by comparing the detected pressures to a threshold as in Seto because Seto teaches that comparing the pressure data to a threshold enables the determination of the type of abnormality such that the user can be alerted to the abnormality and that the abnormality can be quickly corrected (Seto; [13, 14, 25, 63, 64, 73, 74, 76, 82]) and because this provides an advantage since it is difficult for the operator to constantly check the states of the suction device (Seto; [54]).

Applicants argue on pages 11-13 that the 112a new matter rejection for “removably attached” is improper.  Applicants then point to various regions of the specification that discuss that the container suction member may be replaced, or exchanged.  Applicants then on page 13 state that this assertion contradicts the principles of manufacturing, and then state that the suction member may be attached to the holding unit through a threaded connection which is well known in the art. However, the examiner respectfully disagrees that the term “removably attached” is not new matter.  There is no discussion in the disclosure as filed of “removably attached”.  Further, “exchangeably” and “removably attached” may offer different interpretations, and therefore “removably attached” is new matter.  See 112a new matter rejection above. As previously stated in the advisory action, the examiner suggests applicants amend the language to recite “exchangeably”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin R Whatley whose telephone number is (571)272-9892.  The examiner can normally be reached on Mon- Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Benjamin R Whatley/Primary Examiner, Art Unit 1798